PER CURIAM.
Now this day come the parties by their counsel and present a stipulation, which said stipulation contains the following provisions: (1) That the decision and order of the Board of Tax Appeals made and entered in this cause may be reversed by this court and the case remanded to the Board of Tax Appeals for further proceedings to determine the issues ' and questions involved therein, which were not considered or dc-termined by it in making its decisions and orders upon which the petition for review herein was based. (2) That the reversal by this court of said order of the Board of Tax Appeals shall be without prejudice in all respects to further procedure in the case in which said order was entered, to redetermine the tax liabilities of the respondent in said case, .excepting the issue of the statute of limitations as raised by the pleadings in the case before the Board, as to which the order of reversal shall be conclusive. (3) The respondent shall be required to pay the clerk’s fees for the entry of the order or decree of the court reversing said order of the Board of Tax Appeals and remanding the case for further proceedings. All other costs, including the printing of the record for the purpose of the petition for review, shall be borne by the petitioner.
It is ordered and adjudged by this court that the decision of the United States Board of Tax Appeals, entered in this cause on November 1, 1932, be, and the same is hereby, reversed; and that this cause be, and the same is hereby, remanded to the said United States Board of Tax Appeals, as provided in the foregoing stipulation. It is further ordered that the costs in this cause be taxed in accordance with the said stipulation. Same order in causes 5067 and 5068.